Citation Nr: 1518598	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-44 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to December 2003 and from May 2011 to June 2012.  He also had active duty training (ACDUTRA) between these periods of active duty service.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to rash on back and knot on forehead (reoccurring).  After receiving new and material evidence, the RO continued the denials of the claims in a September 2009 rating decision, recharacterizing the claims as for service connection for carbuncle, forehead (claimed as reoccurring knot) and folliculitis, back (claimed as rash).  As the Veteran has been diagnosed with multiple skin disorders, the Board has recharacterized the claim more broadly to include all skin disorders.

In October 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low. McLendon, 20 Vet. App. at 83.

The Veteran has been diagnosed with multiple skin disorders, including atopic dermatitis on the March 2013 VA examination.  In his lay statements and Board hearing testimony, the Veteran indicated that he first noticed rashes on his body in November 2003 after returning from service in Iraq.  He contends that the rash resulted from wearing Teflon in combination with the heat and dirt.  In addition, on an April 2012 post deployment health assessment during his second period of service, the Veteran checked a box indicating that he went on sick call and was still bothered by skin disease or rashes.

As there is evidence of current skin disability that may be associated with service, but there is no medical opinion as to this relationship in the evidence of record, a remand is warranted for an examination and opinion on this question.  As the Veteran had periods of ACDUTRA between his periods of regular active duty service, the examiner should be asked to identify as best as possible the precise date of onset of any skin disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of any current skin disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify all current skin disorders.  Then, as to any such disorder, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that it is related to or had its onset during either of the Veteran's two periods of active duty service, from November 2000 to December 2003 and from May 2011 to June 2012, to include whether it is related to wearing Teflon in Iraq in 2003.

If the answers to the above questions are in the negative, the examiner should identify as nearly as possible the precise date of onset of any diagnosed skin disorder.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for a skin disability.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




